DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2013168675 (Tamura et al., hereinafter referred to as Tamura).
Tamura, in the Technical Solution Section, discloses a negative photosensitive resin composition that comprises a polyimide precursor that is 100 parts by mass, wherein the 

    PNG
    media_image1.png
    208
    453
    media_image1.png
    Greyscale

wherein the R1 and R2, can have the following structure (claimed formula (2),

    PNG
    media_image2.png
    125
    384
    media_image2.png
    Greyscale
or can be hydrogen or an *-R6 group (the claimed formula (3)) wherein R6, as disclosed in the Description of Embodiments, is a divalent aliphatic group with upto 30 carbon atoms, and can be a neopentyl group (the claimed formula (4)) and is the same as that recited in claim 3.  Tamura, in the Description of Embodiments, discloses that the –6 group and/or the R1 and R2.
Claim(s) 1-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2016-027357 (Koyama et al., hereinafter referred to as Koyama).
Koyama, in the abstract, and in paragraph no. [0009], discloses a photosensitive resin composition that includes a heterocyclic-ring containing polymer precursor and in paragraph nos. [0078]-[0081], discloses that the composition includes 100 parts by weight of the heterocyclic polymer precursor, and that the heterocyclic-containing polymer is a polyimide precursor, and includes the claimed formula (1) structure, see below, 

    PNG
    media_image3.png
    148
    472
    media_image3.png
    Greyscale

wherein A1 and A2 represents an oxygen atom, and R514 and R513 represents either a hydrogen or an organic group.  Koyama, in 514 and R513 can be the following group,

    PNG
    media_image4.png
    100
    264
    media_image4.png
    Greyscale
and is the same as the claimed formula (2), and in paragraph nos. [0085], and [0087], discloses that the organic group can be an aliphatic group with upto 30 carbon atoms, and include branched aliphatic groups that include as part of the organic group, isobutyl, t-butyl, octadecyl or isopropyl substituents as part of the organic group and is the same as recited formulae (3) and (4) and includes structures recited in claim 3.  Koyama, in [0182], discloses that the photosensitive resin composition includes a photopolymerization initiator and its content in the composition is at least about 0.1% by mass (claims 1-3).  Koyama, in [0158], discloses that the photosensitive resin composition includes radically polymerizable compound (crosslinkable compound) and is present in an amount 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 29, 2021.